Title: To James Madison from Alexander J. Dallas, 11 July 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          11 July 1816.
        
        I have received your favor of the 4. instant; and shall alter the Circular on the currency, in the way which you suggest.
        
        The receipt of several additional reccommendations for the Loan Office in New-Hampshire, induces me to suspend an application for the Commission in favor of Mr. Plumer, until you have seen the doccuments now sent. I do not anticipate, however, a change in your instructions. I am, Dear Sir, most respectfully & faithfully, Yr. obed Serv.
        
          A. J. Dallas
        
      